Citation Nr: 0720050	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  03-12 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for type II non-insulin dependent diabetes mellitus with 
impotence.

2.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for adenocarcinoma of 
the colon (colon cancer), status post-operative, claimed as 
soft tissue carcinoma, including as secondary to presumed 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
September 1969, including a tour in Vietnam from August 1967 
to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The decision granted service 
connection and assigned an initial 20 percent rating for 
diabetes mellitus, retroactively effective from July 2001, 
and separate initial 10 percent ratings for residual 
peripheral neuropathy affecting each lower extremity, 
retroactively effective from June 2002.  The RO also granted 
special monthly compensation (SMC) for loss of use of a 
creative organ, but denied service connection for colon 
cancer.

During the pendency of this appeal, a July 2003 RO decision 
granted an earlier effective date of May 8, 2001, for the 
grant of service connection for the diabetes mellitus.  See 
38 C.F.R. § 3.114 (2006); Liesegang v. Secretary of Veteran 
Affairs, 312 F.3d 1368 (Fed. Cir. 2002); 69 Fed. Reg. 31,882.  
The veteran has not appealed that new effective date, so that 
issue is not before the Board.  See 38 C.F.R. § 20.200 
(2006).



To support his claims that are on appeal, the veteran 
testified at a hearing at the RO in November 2005 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  During 
the Travel Board hearing, he submitted additional evidence 
and waived his right to have it initially considered by the 
RO.  38 C.F.R. §§20.800, 20.1304(c)(4).  He also indicated he 
would be submitting additional supporting evidence, indeed, 
within the next few days.  And when asked whether he wanted 
to hold the record in abeyance to give him more time to do 
this, he and his representative declined.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's diabetes mellitus requires that he follow a 
restricted diet.  There is no evidence, however, he requires 
insulin or regulation of his activities for treatment of this 
condition.

3.  The residual peripheral neuropathy affecting each lower 
extremity causes loss of sensation only; there is no evidence 
of muscle atrophy or weakness.

4.  The medical evidence of record does not show the 
veteran's colon cancer was either caused or made chronically 
worse by his active military service.




CONCLUSIONS OF LAW

1.  The requirements are not met for an initial rating higher 
than 20 percent for diabetes mellitus with impotence.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.119, Diagnostic Code (DC) 7913 (2006).

2.  The requirements are not met for an initial rating higher 
than 10 percent for peripheral neuropathy of the right lower 
extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.124a, DC 8620 (2006).

3.  The requirements are not met for an initial rating higher 
than 10 percent for peripheral neuropathy of the left lower 
extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.124a, DC 8620 (2006).

4.  Colon cancer was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1119, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The 
requirements apply to all elements of a claim:  1) veteran 
status, 2) existence of a disability, 3) connection between 
the veteran's military service and the disability, 4) degree 
of disability, and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  See, 
too, Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. March 
22, 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In this case, an April 2002 RO letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his initial, underlying claims for service 
connection, as well as what information and evidence he 
needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that was relevant to his claims.

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when a claim has been proven, the purpose of 
section 5103(a) notice has been satisfied and notice under 
its provision is no longer applicable.  So VA does not have 
to provide notice concerning the downstream disability rating 
and effective date elements of the claim.



In the even more recent Dunlap decision, however, the Court 
limited this holding in Dingess to situations where service 
connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA.  
When, as here, this did not occur until after the VCAA's 
enactment, the veteran is entitled to 
pre-decisional notice on all elements of his underlying claim 
- including in this particular instance as it relates to the 
downstream disability rating and effective date elements.  
Moreover, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit Court held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of the 
claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to rebut this presumption 
by showing the error was harmless.  Id., slip opn at 13.

The April 2002 letter did not address how effective dates are 
determined or the type evidence impacting that downstream 
issue.  But that is nonprejudicial since the Board is denying 
the claim for service connection for colon cancer, as well as 
the claims for higher disability ratings for the diabetes 
mellitus and residual complications of impotence and 
peripheral neuropathy affecting the lower extremities, in 
turn meaning the downstream effective date element is moot.  
Moreover, although that April 2002 letter did not explicitly 
use the term, "disability evaluations," it nonetheless 
asked the veteran to provide specific items of information or 
evidence addressing the degree of disability stemming from 
his diabetes mellitus.  So the letter effectively addressed 
the disability rating element of his claims for higher 
ratings.

As indicated, VA may rebut the presumption of prejudice by 
showing the purpose of the VCAA notice was not frustrated and 
that the essential fairness of the adjudication unaffected.  
Sanders, slip opn at 14, 17.  The purpose of the notice 
is not frustrated if the claimant had a meaningful 
opportunity to participate in the adjudication of his or her 
claim.  See Washington v. Nicholson, No. 03-773 (U.S. Vet. 
App. May 4, 2007).  The Board finds that the evidence of 
record shows that any error concerning the timing or content 
deficiency of the notice was cured and rendered non-
prejudicial.

First, as mentioned, the initial adjudication of the 
veteran's claim was not entirely unfavorable, as the colon 
cancer claim was the only one denied.  Second, as also 
mentioned, the July 2003 rating decision during the pendency 
of his appeal assigned an earlier effective date for the 
grant of service connection for the diabetes mellitus, and he 
did not appeal that decision after receiving notice of it.  
Third, an additional VCAA notice letter in February 2005 
specifically addressed the veteran's claims for higher 
initial ratings for his diabetes and residual peripheral 
neuropathy of the lower extremities, as well as his claim for 
service connection for colon cancer.  Fourth, during his 
November 2005 hearing he received additional information 
concerning the VCAA and all that it entails.  The Board 
provided that additional information to ensure he was aware 
of the evidence needed to substantiate his claims and to make 
certain he had every opportunity to submit additional 
supporting evidence, including, as indicated, by offering to 
hold the record open after the hearing.  See 38 C.F.R. 
§ 3.103(c)(2); Transcript, pp. 26-27.  And lastly, April 2006 
and June 2006 Dingess/Hartman letters informed him how 
downstream disability ratings and effective dates are 
assigned and the type evidence impacting those 
determinations.  Moreover, the April 2006 SSOC reflects that 
the RO took another complete look at his claims and all 
additional evidence submitted or otherwise obtained during 
the pendency of his appeal, after providing the April 2006 
notice.  He did not submit a response to the April 2006 
Dingess/Hartman letter or the April 2006 SSOC, so there is no 
indication or other suggesting that still additional evidence 
needs to be obtained and considered.

Thus, all notice requirements were met.  
38 U.S.C.A. § 5103(a), 5104, 7105; see Dingess/Hartman, 19 
Vet. App. at 493.  Furthermore, since the RO readjudicated 
the claims in the April 2006 SSOC, after providing the April 
2006 Dingess/Hartman supplemental letter, the veteran's 
claims have been reconsidered since providing content-
complying notice.  So the mere fact that he did not receive 
this content-complying notice until after the initial 
adjudication of his claims is inconsequential and, therefore, 
at most harmless error.  See Prickett, 20 Vet. App. at 376.  
The claims file reflects that at all times he availed himself 
of every opportunity to participate in the adjudication of 
his claims by submitting additional evidence or informing the 
RO of his intent to do so.  Since he had the informed 
opportunity to participate in the adjudication of his claims, 
the purpose of the VCAA notice was not frustrated and there 
was no impact on the essential fairness of the adjudication 
of his claims, meaning the errors mentioned were 
nonprejudicial.  See Washington, No. 03-773.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, and the records and reports of the 
private care providers he identified.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his appeal on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

One final preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss in detail each and every 
piece of evidence submitted by the veteran or obtained on his 
behalf.  Rather, the Board's analysis will focus specifically 
on what evidence is needed to substantiate the claims and 
what the evidence in the claims file shows, or fails to show, 
with respect to the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).



Higher Initial Ratings

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  But in Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case with 
the veteran's diabetes and peripheral neuropathy of the lower 
extremities.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson, 12 Vet. App. at 125-26.



Analysis

Diabetes Mellitus

The veteran asserts that he has low energy, and that it takes 
a lot for him to get going each day.  On the other hand, he 
concedes that he has not been prescribed insulin by his 
doctor, and that his activities have not been regulated.  The 
Board is constrained to find that the evidence of record 
shows his diabetes to more nearly approximate a 20 percent 
rating, and that it has manifested at that rate throughout 
the entire appeal period.  38 C.F.R. § 4.7.

The veteran's diabetes mellitus is rated under 38 C.F.R. § 
4.119, DC 7913.  According to this code, a 10 percent rating 
is warranted when the condition is manageable by restricted 
diet only.  A 20 percent rating is warranted when the 
condition requires insulin and restricted diet or oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is warranted when the condition requires insulin, restricted 
diet, and regulation of activities.  A 60 percent rating is 
warranted when the condition requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted when the condition requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Id.

The June 2002 VA examination report reflects that the veteran 
told the examiner that he was diagnosed with diabetes 14 
years earlier, that he was placed on medication to help 
control it eight years earlier, and that he had never been 
treated with insulin.  When weighed fully clothed, the 
veteran weighed 330 pounds - even though he said he had lost 
30 pounds since his colon cancer surgery.  
Physical examination revealed no abnormal findings.  The 
examiner rendered a diagnosis of non-Insulin dependent 
diabetes mellitus.

The claims file reflects that the veteran obtains his health 
care from private doctors.  The primary care physician for 
his diabetes is Dr. Mark Hansen, whose records date from the 
late 1990s.  His treatment records reflect that the primary 
concern related to the treatment of the veteran's diabetes is 
his weight, as reflected by his notation that the veteran was 
morbidly obese.  Other records from Edmonds Family Medicine 
Clinic, dated in 2002, show the veteran was prescribed 
Glucophage, Starlix, and Metformin.  His diabetes was deemed 
uncontrolled.  None of these records, however, reflect any 
indication of his having been prescribed Insulin or his 
activities regulated.  He was encouraged, however, to 
moderate his diet.  An October 2002 note from Puget Sound 
Family Physicians reflects that the veteran did not exercise.  
So he was encouraged to exercise, as well as stay compliant 
with his food intake.  The more recently dated evidence shows 
essentially the same findings.

The March 2005 VA examination report reflects that the 
veteran told the examiner that he had not experienced any 
hypoglycemia or ketoacidosis.  He reported a hospitalization 
for acute pancreatitis, which was not related to his 
diabetes.  The episode resolved with treatment.  He denied 
any hospitalization for his diabetes or for hypoglycemia or 
ketoacidosis.  He also told the examiner that he did not 
follow a diet and had gained weight since his then last visit 
to his care provider as a result.  The examiner noted the 
veteran did not have any restriction on his activities, and 
that he did not use Insulin.  The examiner prescribed 
medication, Glucovance 500 mg twice daily and Actos before 
breakfast.

The report reflects that the veteran worked as a port 
engineer for a fish company.  The examiner recorded the 
veteran's weight as 360 pounds.  Examination of the neck 
revealed no palpable glands, thyroid was normal to palpation, 
and his kidney angles were clear.  He told the examiner that 
he had glucose control problems, as he was sedentary and did 
not exercise.  He was unable to tell the examiner how much 
time he had lost from work since 2002.

In light of the fact that the medical records reflect that 
the veteran should be adhering to a restricted diet, as he 
stated at the hearing, Transcript, p. 18, the Board finds 
that he meets that criterion, even though he has consistently 
been non-compliant.  Nonetheless, as already noted, none of 
the substantial medical evidence of record shows his diabetes 
to manifest any of the other criteria needed to meet or 
approximate an initial rating higher than 20 percent.  
38 C.F.R. § 4.7.  That is to say, he is not on Insulin; his 
activities are not regulated; and he has never experienced 
hypoglycemia or ketoacidosis or been hospitalized.  Thus, his 
diabetes more nearly approximates a 20 percent rating (his 
current rating), and it has manifested at that rate the 
entire appeal period so cannot be "staged" under Fenderson.  
38 C.F.R. §§ 4.7, 4.119, DC 7913.  The Board will now discuss 
the residual complication of peripheral neuropathy affecting 
his lower extremities.

Peripheral Neuropathy

Because the associated peripheral neuropathy of the lower 
extremities is an unlisted condition, it has been evaluated 
by analogy under the criteria for neuritis of the sciatic 
nerve, which is rated as either complete or incomplete 
paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 
8620.  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a, Note preceding Diagnostic 
Code 8510.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, moderate degree.  
Id.  When there is complete paralysis, the foot dangles and 
drops, no active movement of the muscles below the knee is 
possible, and flexion of the knee is weakened or (very 
rarely) lost.  DC 8520.
A 10 percent evaluation may be assigned for mild incomplete 
paralysis of the sciatic nerve, 20 percent for moderate 
incomplete paralysis, and 40 percent for moderately severe 
incomplete paralysis.  A 60 percent evaluation is warranted 
for severe incomplete paralysis of the sciatic nerve with 
marked muscular atrophy.  Id.



The medical evidence shows the veteran's peripheral 
neuropathy to more nearly approximate mild incomplete 
paralysis and a 10 percent rating for each lower extremity, 
as his primary functional impairment is loss of sensation.  
38 C.F.R. § 4.7.  The June 2002 VA examination report 
reflects that his gait and station were normal, and his ankle 
reflexes were equal at 2/6.  There was no evidence of atrophy 
or fasciculations, but there were trophic changes noted from 
the ankles out distally.  Dorsalis pulses were 2/4, and there 
were no clubbings.  Further examination revealed decreased 
sensation to sharp stimulation and vibratory sense.  The 
diagnosis included peripheral neuropathy associated with the 
diabetes mellitus.  Subsequent examinations show that level 
of disability to have manifested throughout the appeal 
period.

The April 2003 VA diabetes examination report reflects that 
it focused on the veteran's peripheral neuropathy.  The 
report reflects that the veteran told the examiner that he 
did not have to make changes at his job due to his leg 
problems.  He told the examiner that he did not have a lot of 
sensation in his feet, and he was counseled not to go 
barefoot.  The examiner noted that a monofilament evaluation 
of the feet a year earlier was normal.  The examiner observed 
the veteran to be alert and agile, and he walked with a 
generally normal gait, except for a slight shuffle of feet 
but without undo wearing of the toes of the shoes.

Physical examination revealed the veteran's legs to be of 
normal configuration without signs of inflammation and no 
loss of muscle mass, vesiculation, weakness, or undue 
fatigability.  The examiner noted decreased tactile sensation 
to monofilament testing of the right leg to the mid-thigh and 
the left leg to the knee.  There was decreased vibratory and 
position sense to the feet.  Deep tendon reflexes were 
symmetrical diminished, but there was no Babinski 
equivalents.  Diagnosis was neuropathy of the lower 
extremities secondary to diabetes mellitus.

The December 2005 fee-basis examination report reflects that 
the veteran indicated to the examiner that his primary 
neuropathy symptoms were in his upper extremities.  Physical 
examination revealed the peripheral nerves to be within 
normal limits.  Motor function and sensory function of the 
lower extremities, however, was abnormal, as shown by loss of 
vibration sense in the ankles and feet.  There was diminished 
pin sensation throughout both legs from the groin down.  Knee 
jerk reflexes were 2+ bilaterally, but ankle jerk was absent 
bilaterally.  The report reflects no findings of atrophy or 
weakness.

Thus, as the evidence shows, the veteran's peripheral 
neuropathy of the lower extremities manifests at the mild, 10 
percent level.  38 C.F.R. § 4.7, 4.124a, DC 8620.  The 
records of his private care providers reflect no findings 
contrary to those of the VA examinations.  At the hearing, 
the veteran asserted that one of his private physicians, Dr. 
Heard, had assessed the neuropathy as moderate to severe 
(rather than just mild).  Transcript, pp. 6-7.  Dr. Heard's 
October 2004 letter, however, indicates he was addressing the 
severity of the peripheral neuropathy in the veteran's upper 
extremities, as did Dr. Hanson in his August 2005 letter.  
And, indeed, the neuropathy in the veteran's upper 
extremities is severe.  But he is rated and compensated 
separately for that additional disability; he has a separate 
40 percent rating for the peripheral neuropathy affecting his 
right upper extremity and a separate 30 percent rating for 
that affecting his left upper extremity.

The December 2005 fee-basis examination report reflects that 
the examiner observed that the veteran's peripheral 
neuropathy symptoms of the lower extremities were not 
localized to a specific nerve, as it was diffuse and involved 
the entire legs bilaterally.  Nonetheless, the veteran is not 
prejudiced by the RO's designation of DC 8560.  The rating is 
an analogous rating, see 38 C.F.R. § 4.20, and the allowable 
ratings for the sciatic nerve are the highest for the lower 
extremities peripheral nerves.

The Board also notes the veteran's assertion that he has 
ulcerations on his feet and cellulitis.  Transcript, p. 17.  
That assertion, however, is contradicted by all of the 
examination reports of record.  The March 2005 examination 
report reflects notations of very tight and somewhat scaly 
skin and the fungal infection of the nail beds but no 
ulcerations.  Further, the December 2005 fee-basis 
examination report reflects that the veteran denied any 
impact of his diabetes on his skin.  Further, the examiner 
noted that the veteran's extremities did not show any 
atrophic skin changes, ulceration, gangrene, ischemic limb 
pain, or persistent coldness.  Examinations earlier in the 
appeal period, and some of his private treatment records, 
reflect notations of edema of the lower extremities but no 
findings of ulcerations.

The Board also notes that the April 2005 VA eye examination 
report reflects that there was no diabetic retinopathy.  
Further, the examiner at the December 2005 
fee-basis examination opined that the veteran's hypertension 
was not related to his diabetes.  And as noted, he receives 
SMC for his loss of use of a creative organ due to his 
impotence.  In sum, the Board finds that his diabetes 
mellitus and associated complications are rated 
appropriately.

Since, for the reasons and bases discussed, the preponderance 
of the evidence is against a rating higher than 20 percent 
for the diabetes mellitus and 10 percent for the residual 
peripheral neuropathy of each lower extremity, there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Service Connection

The veteran was diagnosed with colon cancer and twice 
underwent surgery to treat and excise it.  He believes he got 
it from his presumed exposure to Agent Orange during his tour 
in Vietnam.  Transcript, pp. 3-4.  The preponderance of the 
evidence, however, is against his claim.

Applicable Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).  


Certain chronic conditions, per se, including certain 
cancers, will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Further, applicable criteria provide that a veteran who, 
during active military, naval, or air service, served in 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii), and the 
"Veterans Education and Benefits Expansion Act of 2001," Pub 
L. No. 107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii), are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d), are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57, 586-
57, 589 (1996); Notice, 64 Fed. Reg. 59, 232- 243 (Nov. 2, 
1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation and thereby establish his entitlement to 
service connection due to exposure to herbicides.



Analysis

The veteran's service medical records are unremarkable for 
any complaints, findings, or treatment of cancer of any kind.  
The 1969 examination report of his physical examination for 
separation reflects that he was deemed physically fit for 
discharge from active service.  His private treatment records 
reflect that his colon cancer was diagnosed and surgically 
removed in 2001, some 32 years after his military service 
ended.  And none of his treatment records on file contain any 
opinion or comment to the effect that his colon cancer is 
attributable to his military service and, in particular, 
exposure to Agent Orange.  Thus, there is no evidentiary 
ground for service connection on a direct basis, 38 C.F.R. 
§ 3.303, or on a presumptive basis for a condition or disease 
that manifested to a degree of at least 10 percent disability 
within one year of his separation from active service.  
38 C.F.R. §§ 3.307, 3.309.  And that is also the case under 
the provisions related to herbicides.

The veteran's military personnel records in his claims file 
show he served in Vietnam from August 1967 to July 1968.  So 
it is presumed he was exposed to herbicides while there.  
Unfortunately, though, colon cancer is not among the diseases 
the Secretary of VA has designated as presumptively 
associated with exposure to herbicides.  And while the 
veteran's representative asserted at the hearing that colon 
cancer should be included among these diseases, see the 
Transcript at pp. 3-4, he could neither provide nor cite any 
medical evidence to support doing this.

The veteran stated at the hearing that his surgeon had 
suggested the cancer may be related to his exposure to 
herbicides.  Transcript, p. 9.  But a veteran's account of 
what a physician purportedly said, filtered as it is through 
a lay person's sensibilities, is not competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Further, Dr. McGee's January 2002 note concerning 
his examination of the veteran reflects his notation that he 
and the veteran had discussed whether the veteran's exposure 
to Agent Orange could have contributed to his sigmoid colon 
cancer, and Dr. McGee responded that he was unaware of any 
literature supporting such a relationship.  Dr. Hanson's 
reference to the veteran's Agent Orange exposure in his 
August 2005 letter is vague, at best, and was confined solely 
to the etiology of the veteran's upper extremity peripheral 
neuropathy - keeping in mind it is a residual complication 
of his diabetes mellitus, which, itself, was service 
connected on the basis of the presumed exposure to Agent 
Orange in Vietnam.  But, again, there is no such presumption 
for colon cancer.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the 
evidence is assembled, the Board is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence supports the claim or is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).

Here, there is no medical evidence suggesting any causal 
relationship between the veteran's presumed exposure to 
herbicides in Vietnam and his later development of colon 
cancer, so the Board is constrained to find that the 
preponderance of the evidence against his claim.  Thus, there 
is no reasonable doubt to resolve in his favor.  Ortiz, 274 
F.3d at 1365.




ORDER

The claim for an initial rating higher than 20 percent for 
type II non-insulin dependent diabetes mellitus with 
impotence is denied.

The claim for an initial rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

The claim for an initial rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

The claim for service connection for colon cancer, including 
as secondary to presumed exposure to herbicides, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


